DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on October 26, 2020 have been entered. Claims 1-8, 10 and 17 have been previously cancelled. Claims 22-24 have been added. Claims 9, 11-16 and 18-21 are still pending in this application, with claims 9 and 15 being independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 9, 12, 13, 15, 16, 19, 20 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steed et al. (US 20140125668 A1), referred herein as Steed in view of Van Den Dungen (US 20100005062 A1), referred herein as Van further in view of Cardoso et al. (US 8405680 B1), referred herein as Cardoso.
Regarding Claim 9, Steed teaches a method for improved immersion in virtual reality environments, the method comprising (Abs: constructing an augmented reality image of a virtual structure for display over the physical feature in spatial registration with the physical feature from a viewpoint of a user):
obtaining at least one of virtual lighting data and virtual acoustic data corresponding to at least one lighting or acoustic event that occurs in a virtual environment (Paragraph[0017]: efficient construction of an augmented reality environment, with high quality pre-computed lighting effects; FIG4: a pre-computed lighting effect being applied to a portion of a modular virtual structure segment; [0027]: based upon detected physical light locations in a use environment by applying virtual point lighting at locations of physical lights in a physical environment, as depicted via virtual point light source 500 in FIG. 5A); Pre-computed lighting effects are interpreted as virtual lighting data,
Augmented reality is an embodiment of virtual environment.
wherein the virtual lighting data and virtual acoustic data corresponds to at least one lighting or acoustic event that occurs in the virtual environment (FIG. 6: a method for constructing a virtual environment fit to a detected physical environment; Paragraph [0021]: The virtual wall framing structures of FIG. 2 are geometrically fit to the underlying physical structures (e.g. walls 108). As the local physical environment of each user will likely differ, the overall virtual structures for each player's local physical environment are constructed upon acquiring image data (e.g. stereo depth image data, structured light image data, time-of-flight image data, or other depth image data) of the local physical environment, rather than being pre-designed; Paragraph [0040]: a user may interact with see-through display subsystem 704 via gestures of the eye, neck and/or head, as well as via verbal commands; Paragraph [0034]: one set of modular virtual structure segments may comprise pre-computed light effects corresponding to a point light source overhead, while another may comprise pre-computed light effects corresponding to directional light coming in from a side window),
acquiring at least one of real lighting data and real acoustic data corresponding to at least one of lighting or sound in a real environment (Paragraph [0017]: local 
wherein the real environment is a physical setting of a user of the virtual experience (Paragraph [0027]: based upon detected physical light locations in a use environment by applying virtual point lighting at locations of physical lights in a physical environment, as depicted via virtual point light source 500 in FIG. 5A; [0033] Additionally, as mentioned above, local lighting characteristics may be utilized in constructing the augmented reality image. For example, as indicated at 632, in some embodiments an appearance of the modular virtual structure segments may be modulated based upon local lighting characteristics. The appearance may be modulated in any suitable manner. For example, a color of the local lighting environment may be imparted to the pre-computed lighting effect, as indicated at 634. Likewise, a virtual light source, such as a virtual point light source, may be applied at a location of a physical light source in the environment, as indicated at 636);
	modifying the at least one of real lighting data and real acoustic data based on the at least one of virtual lighting data and virtual acoustic data to capture the at least one lighting event or acoustic event in the virtual environment in the at least one of real lighting data and real acoustic data (Paragraph [0033]: a virtual light source, such as a virtual point light source, may be applied at a location of a physical light source in the environment, as indicated at 636; Paragraph [0034]: one set of modular virtual structure 
Steed does not teach 
wherein the modifying is proportional to a level of the at least one of lighting or sound already present in the real environment; and
adjusting the lighting, the sound, or a combination thereof in the real environment based on the modified at least one of real lighting data and real acoustic data.
However Van discloses an ambient controller system and a method of determining an ambient parameter set associated with a textual description, which is analogous to the present patent application. Van teaches: 
adjusting the lighting, the sound, or a combination thereof in the real environment based on the modified at least one of real lighting data and real acoustic data (Paragraph [0006]: method comprises searching a database, the database comprising a plurality of files. The files may comprise content in the form of a picture, video, or even sound; Paragraph [0032] the picture 2 was divided into three analysis regions a, b, and c, as shown in FIG. 4 (top, middle and bottom part of picture 2, respectively.). Each region a, b, c was analyzed for color content and the results were stored. The average (or alternatively the sum) of the analyzed colors provides a spectrum of colors Sunset is a user defined virtual event comprising color and ambient parameter information.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Steed to incorporate the teachings of Van, and applying method of using ambient parameter set to control one or more ambient devices, as taught by Van into the augmented reality environment with pre-computed lighting method. 
Doing so would provide an enhanced entertainment device and environment in the method of generating a virtual reality and augmented reality environment.

However Cardoso discloses apparatus and methods are described for a simulation and/or user interface environment, which is analogous to the present patent application. Cardoso teaches the modifying is proportional to a level of the at least one of lighting or sound already present in the real environment (col 13, ll64- col 14, ll7: The lighting module 417 determines the lighting effects for each pixel element of the real-world and virtual objects to be proportional to the dot product between the vector of the direction of the light and the normal vector of the pixel element of that object. Thus, given the sources of light, light intensity for each pixel is computed through the dot product between the light direction vector pixel and the corresponding normal vector; col 14, ln61-67: The lighting module 417 also determines color intensity, lighting effects including shadow effects, and other similar effects on both the real world objects and the virtual world objects. The lighting module 417 processes the lighting effects on the real-world object and the virtual object using both 1) the image data, depth data and normal vector data of the real-world object, as well as 2) the virtual image data, virtual depth data and the virtual normal vector data of the virtual object. The lighting module 417 may lastly render the models to give the final appearance to the image of the models and their animation on the display screen ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Steed in view of Van to incorporate the teachings of Cardoso, and applying proportional relationship between the real-world lighting effect 
Doing so would provide an augmented reality simulation that captures the real world image with instant interaction with the real world image in the method of generating a virtual reality and augmented reality environment.

Regarding Claim 12, Steed in view of Van further in view of Cardoso teaches the method of claim 9.  Cardoso further teaches wherein the sound is adjusted by surround sound (col 9, ll64-67: The augmented reality simulation engine 409 may also immerse in this world a number of different dimensions in addition to the discussed image rendering and physics interaction, such as sound; col 10, ll64-67: The virtual 3D representation of the participant interacts both 1) physically, as determined by the physics engine, and 2) in other ways, such as occlusion, lighting, sound etc., with other virtual elements in the virtual 3D scene, and these interactions are displayed to the participant). 

Regarding Claim 13, Steed in view of Van further in view of Cardoso teaches the method of claim 9, and Steed further teaches wherein the virtual lighting data comprises at least one of brightness, color, temperature, intensity, propagation direction, frequency or wavelength spectrum, and polarization (Paragraph [0017]: local lighting characteristics may include, but are not limited to, color characteristics). 

Regarding Claim 15, Steed teaches a system for improved immersion in virtual reality environments, the system comprising (Abs: constructing an augmented reality image of a virtual structure for display over the physical feature in spatial registration with the physical feature from a viewpoint of a user):
at least one of a light source and a sound source configured to produce at least one of light and sound in a real environment (Paragraph[0017]: such local lighting characteristics may include, but are not limited to, color characteristics and locations of light sources in the local physical environment);
a processor coupled to the at least one of the light source and the sound source configured to (FIG8.800: Computing system comprising 806: display subsystem; Paragraph[0038]: See-through display device 104 further comprises a gaze detection subsystem 710. the gaze detection subsystem 710 comprises one or more infrared light sources):
a memory coupled to the processor (Paragraph[0046]: Computing system 800 includes a logic subsystem 802 and a storage subsystem 804).
The metes and bounds of the system claim substantially correspond to the method claim as set forth in Claim 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 16, Steed in view of Van further in view of in view of Cardoso teaches the system of claim 15. Steed further teaches further comprising: at least one of a microphone and a camera configured to capture at least one of real acoustic data and real lighting data associated with a real environment (Paragraph[0019]: (two-Image color/grayscale is interpreted as lighting data). 

Regarding Claim 19, Steed in view of Van further in view of Cardoso teaches the system of claim 15. The metes and bounds of the system claim substantially correspond to the method claim as set forth in Claim 12; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Steed in view of Van further in view of Cardoso teaches the system of claim 15. The metes and bounds of the system claim substantially correspond to the method claim as set forth in Claim 13; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 22, Steed in view of Van further in view of Cardoso teaches the method of claim 9, and Van further teaches wherein the adjusting the lighting, the sound, or a combination thereof in the real environment comprises adjusting lighting from installed lighting fixtures within the real environment (Paragraph[0030]: For example, the ambient lighting device 3 of the television set 1 may be controlled to provide background lighting in accordance with the ambient parameter set; Paragraph[0032]: the ambient parameter set may be used to control further devices, Same motivation as Claim 9 applies here.

Regarding Claim 23, Steed in view of Van further in view of Cardoso teaches the method of claim 9, and Van further teaches wherein the adjusting the lighting, the sound, or a combination thereof in the real environment comprises adjusting sound from installed sound fixtures within the real environment (Paragraph[0033]: The video files eventually selected may be played on the displays in the room, and the audio files may be played through a speaker system, e.g. as background sound at a low volume (`audio wallpaper`); Paragraph[0034]: an audio system equipped with a number of speaker elements 8 is present in the room; Paragraph[0036]: The sound associated with the sunset video on the television set is output to the audio system speakers 8; FIG5.8: speakers). Same motivation as Claim 9 applies here.

Regarding Claim 24, Steed in view of Van further in view of Cardoso teaches the method of claim 9, and Van further teaches wherein the adjusting comprises adjusting only the sound in the real environment based on the modified real acoustic data (Paragraph[0036]: The sound associated with the sunset video on the television set is output to the audio system speakers 8; Paragraph[0037]: The remote control 7 may also change picture, and the audio system speakers 8 may be set to play corresponding audio or noise). Same motivation as Claim 9 applies here.


3.	Claims 11, 14, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steed et al. (US 20140125668 A1), referred herein as Steed in view of Van Den Dungen (US 20100005062 A1), referred herein as Van further in view of Cardoso et al. (US 8405680 B1), referred herein as Cardoso, further in view of Amit et al. (US 20140099623 A1), referred herein as Amit.
Regarding Claim 11, Steed in view of Van further in view of Cardoso teaches the method of claim 9, but does not teach wherein the light is adjusted by a strobe light.
However Amit discloses a computer-implemented method of generating an implicit social graph, which is analogous to the present patent application. Amit teaches wherein the light is adjusted by a strobe light (Paragraph[0031]: augmented reality glasses 202 can include strobe lights (e.g. a stroboscopic lamp) that produce regular flashes of light at various wavelengths (e.g. varying wavelengths, fixed wavelengths, fixed strobe periods, varying strobe period, etc.)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Steed in view of Van further in view of Cardoso to incorporate the teachings of Amit, and applying the stroboscopic effect of the stroboscopic conditions based on the stroboscopic lamp's current wavelength, as taught by Amit into the augmented reality environment with pre-computed lighting method. 
Doing so would obtain accurate person/object or images/video data when stroboscopic lamp is operating based on user eye-tracking condition in the method of generating a virtual reality and augmented reality environment.

Regarding Claim 14, Steed in view of Van further in view of Cardoso teaches the method of claim 9, but does not teach wherein the virtual acoustic data comprises at least one of loudness, wavelength, period, frequency, pitch, attenuation, spreading, scattering, impedance, interference, echoes, reverberation, and Doppler shift.
However Amit discloses a computer-implemented method of generating an implicit social graph, which is analogous to the present patent application. Amit teaches wherein at least one of the virtual acoustic data, the real acoustic data and the modified virtual acoustic data comprises at least one of loudness, wavelength, period, frequency, pitch, attenuation, spreading, scattering, impedance, interference, echoes, reverberation, and Doppler shift (Paragraph[0066]: sounds with certain characteristics (e.g. police sirens, louder than average, a person yelling, a friend's voice, etc.) can be set as an initiating value; Paragraph[0070]: process 900 can be modified to include sounds and other environmental information to be utilized in lieu or and/or in addition to image data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Steed in view of Van further in view of Cardoso to incorporate the teachings of Amit, and applying the sound data and effect indicating a distractive environment, and the like, as taught by Amit into the augmented reality environment with pre-computed lighting method. 
Doing so would obtain a virtual realistic social graph that is closer to the real world environment with the combination of sound source with image/video data in the method of generating a virtual reality and augmented reality environment.

Regarding Claim 18, Steed in view of Van further in view of Cardoso teaches the system of claim 15. The metes and bounds of the system claim substantially correspond to the method claim as set forth in Claim 11 thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 21, Steed in view of in view of Van further Cardoso teaches the system of claim 15. The metes and bounds of the system claim substantially correspond to the method claim as set forth in Claim 14 thus they are rejected on similar grounds and rationale as their corresponding limitations. 


Response to Arguments
Applicant’s arguments filed on October 26, 2020, with respect to the 103 rejection to claim 9 have been considered but they are not persuasive.
On page 7, Applicant's Remarks, with respect to claim 9, the applicant argues that “Cordoso does not disclose any modification related to a lighting event or an acoustic event that is proportional to a level of lighting or sound already present in the real environment.” Examiner respectfully disagrees with that argument. The above cited portion and calim 3 of reference Cordoso explicitly describes “lighting for each element of the picture is proportional to the dot product between the vector of direction of the light and the normal vector of the element of the picture”, which means the lighting of each element is proportion to the result of the dot product. The dot product is a methodical formula to calculate the lighting value of each pixel according to the light 
On Applicant’s Remarks, the Applicant argues that independent claim 15 is not taught by the prior art for reasons similar to those discussed in regard to claim 9, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611